UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-07567 STATE STREET NAVIGATOR SECURITIES LENDING TRUST (Exact name of Registrant as specified in charter) One Lincoln Street 4th Floor Boston, MA 02111 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Copy to: Nancy L. Conlin, Secretary Vice President and Managing Counsel State Street Bank and Trust Company 4 Copley Place, 5th Floor CPH 0326 Boston, Massachusetts 02116 Philip H. Newman, Esq. Goodwin Procter LLP Exchange Place Boston, Massachusetts 02109 Registrant’s telephone number, including area code:(617) 664-3669 Date of fiscal year end:December 31 Date of reporting period:June 30, 2012 Item 1:Reports to Shareholders. STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO SEMI-ANNUAL REPORT June 30, 2012 (Unaudited) STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Expense Example June 30, 2012 (Unaudited) As a shareholder of the State Street Navigator Securities Lending Prime Portfolio (the “Fund”), you incur ongoing costs, which include costs for portfolio management and administrative services, among others.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period shown and held for the entire period from January 1, 2012 to June 30, 2012. The table below illustrates your Fund’s costs in two ways: · Based on actual fund return.This section helps you to estimate the actual expenses that you paid over the period.The “Ending Account Value” shown is derived from the actual return of the Fund, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund.You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for the Fund under the heading “Expenses Paid During Period”. · Based on hypothetical 5% return.This section is intended to help you compare your Fund’s costs with those of other mutual funds.It assumes that the Fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged.In this case, because the return used is not the Fund’s actual return the results do not apply to your investment.The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return.You can assess your Fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Six Months Ended June 30, 2012 Beginning Account Value January 1, 2012 Ending Account Value June 30, 2012 Expenses Paid During Period * Based on Actual Fund Return Based on Hypothetical (5% return before expenses) * The calculations are based on expenses incurred in the most recent fiscal period of the Fund. The annualized average weighted expense ratio as of June 30, 2012 was 0.03%. The dollar amounts shown as “Expenses Paid” are equal to the annualized average weighted expense ratio multiplied by the average account value over the period, multiplied by 182/366 (the most recent six month period). 1 STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Portfolio Statistics June 30, 2012 (Unaudited) Portfolio Composition By Investment Type* June 30, 2012 Certificates of Deposit 38.6% Government Agency Repurchase Agreements 26.2% Financial Company Commercial Paper 16.8% Asset Backed Commercial Paper 7.2% Other Notes 6.5% Treasury Repurchase Agreements 4.7% Total 100.00% Portfolio Composition By Rating* June 30, 2012 A-1 40.3% A-1+ 28.8% Repurchase Agreements (A-1) 19.4% Repurchase Agreements (A-2) 8.1% Repurchase Agreements (A-1+) 3.4% Total 100.00% * As a percentage of net assets as of the date indicated. The Portfolio’s composition will vary over time. 2 STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments June 30, 2012 (Unaudited) Ratings* Name of Issuer and Title of Issue Interest Rate** Next Rate Reset Date Maturity Date Principal Amount Amortized Cost ASSET BACKED COMMERCIAL PAPER — 7.2% P-1, A-1 Alpine Securitization Corp. (a) % 07/25/2012 07/25/2012 $ $ P-1, A-1 Aspen Funding Corp. (a) % 07/30/2012 07/30/2012 NR, A-1 Collateralized Commercial Paper Co. LLC % 08/13/2012 08/13/2012 P-1, A-1+ Kells Funding LLC (b) % 07/11/2012 07/11/2012 P-1, A-1+ Kells Funding LLC (b) % 07/26/2012 07/26/2012 P-1, A-1+ Kells Funding LLC (b) % 08/07/2012 08/07/2012 P-1, A-1+ Kells Funding LLC (b) % 08/16/2012 08/16/2012 P-1, A-1+ Kells Funding LLC (b) % 08/17/2012 08/17/2012 P-1, A-1 Newport Funding Corp. (a) % 07/30/2012 07/30/2012 P-1, A-1 Newport Funding Corp. (a) % 08/29/2012 08/29/2012 P-1, A-1+ Solitaire Funding LLC (a) % 07/09/2012 07/09/2012 P-1, A-1+ Solitaire Funding LLC (a) % 07/25/2012 07/25/2012 TOTAL ASSET BACKED COMMERCIAL PAPER FINANCIAL COMPANY COMMERCIAL PAPER — 16.8% P-1, A-1 ABN AMRO Funding (a) % 07/13/2012 07/13/2012 P-1, A-1+ BNP Paribas % 07/02/2012 07/02/2012 P-1, A-1+ BNP Paribas % 07/05/2012 07/05/2012 P-1, A-1+ Caisse D'Amortissement de la Dette Sociale (b) % 07/12/2012 07/12/2012 P-1, A-1+ Caisse D'Amortissement de la Dette Sociale (b) % 09/14/2012 09/14/2012 P-1, A-1+ Caisse D'Amortissement de la Dette Sociale (b) % 09/17/2012 09/17/2012 P-1, A-1+ Commonwealth Bank of Australia (a)(c) % 07/06/2012 09/06/2012 P-1, A-1+ Commonwealth Bank of Australia (a)(c) % 07/09/2012 09/10/2012 P-1, A-1+ Commonwealth Bank of Australia (a)(c) % 07/23/2012 11/21/2012 P-1, A-1 Credit Suisse % 07/18/2012 07/18/2012 P-1, A-1 DNB Bank ASA (a)(c) % 07/31/2012 07/31/2012 P-1, A-1 DNB Bank ASA (a) % 09/07/2012 09/07/2012 P-1, A-1 DNB Bank ASA (c) % 09/24/2012 09/24/2012 P-1, A-1+ General Electric Capital Corp. % 07/10/2012 07/10/2012 P-1, A-1+ General Electric Capital Corp. % 07/25/2012 07/25/2012 P-1, A-1+ General Electric Capital Corp. % 09/20/2012 09/20/2012 P-1, A-1+ General Electric Co. % 09/26/2012 09/26/2012 P-1, A-1+ HSBC Bank PLC (a)(c) % 07/02/2012 08/02/2012 P-1, A-1 JPMorgan Chase & Co (c) % 07/09/2012 10/09/2012 P-1, A-1 JPMorgan Chase & Co % 10/09/2012 10/09/2012 P-1, A-1+ Nordea Bank AB % 07/02/2012 07/02/2012 P-1, A-1+ Nordea Bank AB % 07/06/2012 07/06/2012 P-1, A-1+ Nordea Bank AB % 07/12/2012 07/12/2012 P-1, A-1+ NRW Bank (a) % 07/24/2012 07/24/2012 P-1, A-1 Sumitomo Mitsui Banking Corp. (a) % 07/06/2012 07/06/2012 P-1, A-1 Sumitomo Mitsui Banking Corp. (a) % 07/09/2012 07/09/2012 P-1, A-1+ Toyota Motor Credit Corp. % 08/15/2012 08/15/2012 P-1, A-1+ Toyota Motor Credit Corp. % 08/27/2012 08/27/2012 P-1, A-1+ Westpac Banking Corp. (a)(c) % 07/30/2012 09/28/2012 TOTAL FINANCIAL COMPANY COMMERCIAL PAPER CERTIFICATES OF DEPOSIT — 38.6% P-1, A-1 Bank of Montreal % 07/10/2012 07/10/2012 P-1, A-1 Bank of Montreal (c) % 07/06/2012 12/05/2012 P-1, A-1+ Bank of Nova Scotia (c) % 07/19/2012 09/19/2012 The accompanying notes are an integral part of these financial statements. 3 STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments (Continued) June 30, 2012 (Unaudited) Ratings* Name of Issuer and Title of Issue Interest Rate** Next Rate Reset Date Maturity Date Principal Amount Amortized Cost CERTIFICATES OF DEPOSIT (continued) P-1, A-1+ Bank of Nova Scotia (c) % 07/03/2012 10/03/2012 $ $ P-1, A-1 Bank of Tokyo - Mitsubishi % 07/27/2012 07/27/2012 P-1, A-1 Bank of Tokyo - Mitsubishi % 07/30/2012 07/30/2012 P-1, A-1 Barclays Bank % 07/24/2012 07/24/2012 P-1, A-1 Barclays Bank (c) % 07/23/2012 08/21/2012 P-1, A-1 Barclays Bank % 09/07/2012 09/07/2012 P-1, A-1 Barclays Bank % 09/24/2012 09/24/2012 P-1, A-1+ BNP Paribas % 07/13/2012 07/13/2012 P-1, A-1 Credit Suisse % 07/12/2012 07/12/2012 P-1, A-1 Credit Suisse % 08/17/2012 08/17/2012 P-1, A-1 Credit Suisse (c) % 07/05/2012 12/05/2012 P-1, A-1 Deutsche Bank AG % 07/27/2012 07/27/2012 P-1, A-1 Deutsche Bank AG % 07/30/2012 07/30/2012 P-1, A-1 ING Bank NV % 07/05/2012 07/05/2012 P-1, A-1 ING Bank NV % 09/18/2012 09/18/2012 P-1, A-1+ National Australia Bank Ltd. (c) % 07/03/2012 08/03/2012 P-1, A-1+ National Australia Bank Ltd. (c) % 07/26/2012 10/26/2012 P-1, A-1+ National Australia Bank Ltd. (c) % 07/30/2012 10/29/2012 P-1, A-1 National Bank of Canada % 07/25/2012 07/25/2012 P-1, A-1+ Nordea Bank AB % 07/09/2012 07/09/2012 P-1, A-1+ Nordea Bank AB % 08/16/2012 08/16/2012 P-1, A-1+ Rabobank Nederland NV % 10/15/2012 10/15/2012 P-1, A-1+ Rabobank Nederland NV % 11/02/2012 11/02/2012 P-1, A-1+ Rabobank Nederland NV (c) % 07/02/2012 01/02/2013 P-1, A-1+ Rabobank Nederland NV (c) % 07/05/2012 01/04/2013 P-1, A-1 Skandinaviska Enskilda Banken AB % 08/14/2012 08/14/2012 P-1, A-1 Skandinaviska Enskilda Banken AB % 08/21/2012 08/21/2012 P-1, A-1+ Standard Chartered Bank % 08/06/2012 08/06/2012 P-1, A-1+ Standard Chartered Bank % 08/21/2012 08/21/2012 P-1, A-1 Sumitomo Mitsui Banking Corp. % 07/09/2012 07/09/2012 P-1, A-1 Sumitomo Mitsui Banking Corp. % 07/09/2012 07/09/2012 P-1, A-1+ Svenska Handelsbanken AB % 08/15/2012 08/15/2012 P-1, A-1 Swedbank AB % 09/04/2012 09/04/2012 P-1, A-+1 Toronto Dominion Bank (c) % 08/02/2012 02/04/2013 P-1, A-1 UBS AG (c) % 07/27/2012 07/27/2012 P-1, A-1 UBS AG (c) % 07/30/2012 07/30/2012 TOTAL CERTIFICATES OF DEPOSIT OTHER NOTES — 6.5% P-1, A-1+ Arkle Master Issuer PLC (b)(c) % 07/17/2012 08/17/2012 P-1, A-1+ Arkle Master Issuer PLC (b)(c) % 07/17/2012 02/17/2013 P-2, A-1 Bank of America NA % 07/09/2012 07/09/2012 P-2, A-1 Bank of America NA % 07/31/2012 07/31/2012 P-1, A-1+ Nordea Bank AB (b)(c) % 08/20/2012 11/16/2012 The accompanying notes are an integral part of these financial statements. 4 STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments (Continued) June 30, 2012 (Unaudited) Ratings* Name of Issuer and Title of Issue Interest Rate** Next Rate Reset Date Maturity Date Principal Amount Amortized Cost OTHER NOTES (continued) P-1, A-1 Target Corp. (c) % 07/11/2012 01/11/2013 $ $ TOTAL OTHER NOTES GOVERNMENT AGENCY REPURCHASE AGREEMENTS — 26.2% NR, A-1 Agreement with Barclays Capital, Inc. and The Bank of New York Mellon (Tri-Party), dated 06/29/2012 (collateralized by various U.S. Government Obligations, 0.000% - 6.750% due 07/06/2012 - 03/15/2031 valued at $382,500,994); expected proceeds $375,006,667 % 07/03/2012 07/03/2012 NR, A-1 Agreement with Barclays Capital, Inc. and The Bank of New York Mellon (Tri-Party), dated 06/28/2012 (collateralized by various U.S. Government Obligations, 2.500% - 8.000% due 10/01/2016 - 12/01/2048 valued at $127,500,000); expected proceeds $125,003,403 % 07/05/2012 07/05/2012 NR, A-1 Agreement with Citigroup Global Markets, Inc. and The Bank of New York Mellon (Tri-Party), dated 06/29/2012 (collateralized by various U.S. Government Obligations, 1.750% - 4.000% due 05/15/2027 - 10/15/2041 valued at $530,400,001); expected proceeds $520,008,667 % 07/02/2012 07/02/2012 NR, A-1 Agreement with Citigroup Global Markets, Inc. and The Bank of New York Mellon (Tri-Party), dated 06/28/2012 (collateralized by various U.S. Government Obligations, 1.750% - 4.000% due 07/25/2033 - 11/25/2041 valued at $255,000,001); expected proceeds $250,008,264 % 07/05/2012 07/05/2012 P-1, A-1 Agreement with Goldman Sachs & Co. and The Bank of New York Mellon (Tri-Party), dated 06/25/2012 (collateralized by various U.S. Government Obligations, 0.589% - 7.000% due 03/01/2019 - 06/20/2042 valued at $969,000,000); expected proceeds $950,036,944 % 07/02/2012 07/02/2012 P-1, A-1 Agreement with Goldman Sachs & Co. and The Bank of New York Mellon (Tri-Party), dated 06/29/2012 (collateralized by various U.S. Government Obligations, 2.500% - 6.500% due 08/01/2018 - 06/01/2042 valued at $561,000,000); expected proceeds $550,021,389 % 07/06/2012 07/06/2012 The accompanying notes are an integral part of these financial statements. 5 STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments (Continued) June 30, 2012 (Unaudited) Ratings* Name of Issuer and Title of Issue Interest Rate** Next Rate Reset Date Maturity Date Principal Amount Amortized Cost GOVERNMENT AGENCY REPURCHASE AGREEMENTS (continued) P-1, A-1 Agreement with ING Financial Markets, LLC and JP Morgan Chase & Co. (Tri-Party), dated 06/29/2012 (collateralized by various U.S. Government Obligations, 3.500% - 5.000% due 03/15/2026 - 08/15/2041 valued at $89,763,915); expected proceeds $88,001,320 % 07/02/2012 07/02/2012 $ $ P-2, A-2 Agreement with Merrill Lynch Government Securities, Inc. and The Bank of New York Mellon (Tri-Party), dated 06/29/2012 (collateralized by various U.S. Government Obligations, 3.000% - 6.000% due 06/01/2023 - 06/01/2042 valued at $803,760,003); expected proceeds $788,011,820 % 07/02/2012 07/02/2012 P-2, A-2 Agreement with Morgan Stanley and Co., Inc. and The Bank of New York Mellon (Tri-Party), dated 06/29/2012 (collateralized by various U.S. Government Obligations, 2.500% - 7.500% due 12/01/2017 - 06/01/2042 valued at $938,400,000); expected proceeds $920,019,167 % 07/02/2012 07/02/2012 P-1, A-1+ Agreement with RBC Capital Markets, Inc., and The Bank of New York Mellon (Tri-Party), dated 06/28/2012 (collateralized by various U.S. Government Obligations, 2.500% - 4.500% due 06/01/2027 - 12/01/2041 valued at $255,430,026); expected proceeds $250,006,806 % 07/05/2012 07/05/2012 P-1, A-1+ Agreement with RBC Capital Markets, Inc., and The Bank of New York Mellon (Tri-Party), dated 06/29/2012 (collateralized by various U.S. Government Obligations, 2.500% - 5.000% due 06/01/2022 - 06/01/2042 valued at $510,000,000); expected proceeds $500,007,500 % 07/02/2012 07/02/2012 P-1, A-1 Agreement with UBS Securities, LLC and The Bank of New York Mellon (Tri-Party), dated 06/29/2012 (collateralized by various U.S. Government Obligations, 2.500% - 5.000% due 06/01/2022 - 07/01/2042 valued at $255,000,001); expected proceeds $250,008,264 % 07/06/2012 07/06/2012 The accompanying notes are an integral part of these financial statements. 6 STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments (Continued) June 30, 2012 (Unaudited) Ratings* Name of Issuer and Title of Issue Interest Rate** Next Rate Reset Date Maturity Date Principal Amount Amortized Cost GOVERNMENT AGENCY REPURCHASE AGREEMENTS (continued) P-1, A-1 Agreement with UBS Securities, LLC and The Bank of New York Mellon (Tri-Party), dated 06/29/2012 (collateralized by various U.S. Government Obligations, 3.000% - 4.000% due 01/01/2026 - 06/01/2042 valued at $237,660,001); expected proceeds $233,003,883 % 07/02/2012 07/02/2012 $ $ TOTAL GOVERNMENT AGENCY REPURCHASE AGREEMENTS TREASURY REPURCHASE AGREEMENTS — 4.7% NR, A-1 Agreement with Barclays Capital, Inc. and The Bank of New York Mellon (Tri-Party), dated 06/29/2012 (collateralized by a U.S. Treasury Strip, 1.500% due 03/31/2019 valued at $153,000,058); expected proceeds $150,001,875 % 07/02/2012 07/02/2012 NR, A-1 Agreement with Citigroup Global Markets, Inc. and The Bank of New York Mellon (Tri-Party), dated 06/29/2012 (collateralized by a U.S. Treasury Strip, 4.125% due 05/15/2015 valued at $189,720,063); expected proceeds $186,002,480 % 07/02/2012 07/02/2012 NR, A-1 Agreement with Credit Suisse Securities (USA) LLC and JP Morgan Chase & Co., (Tri-Party), dated 06/29/2012 (collateralized by a U.S. Treasury Note, 1.500% due 12/31/2013 valued at $79,108,749); expected proceeds $77,558,163 % 07/02/2012 07/02/2012 P-2, A-2 Agreement with Merrill Lynch Government Securities, Inc. and The Bank of New York Mellon (Tri-Party), dated 06/29/2012 (collateralized by a U.S. Treasury Strip, 3.125% due 05/15/2021 valued at $102,000,092); expected proceeds $100,001,250 % 07/02/2012 07/02/2012 The accompanying notes are an integral part of these financial statements. 7 STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments (Continued) June 30, 2012 (Unaudited) Ratings* Name of Issuer and Title of Issue Interest Rate** Next Rate Reset Date Maturity Date Principal Amount Amortized Cost TREASURY REPURCHASE AGREEMENTS (continued) P-1, A-1 Agreement with Societe Generale and The Bank of New York Mellon (Tri-Party), dated 06/29/2012 (collateralized by U.S. Treasury Strips, 2.000% - 3.625% due 02/15/2021 - 11/15/2021 valued at $538,560,033); expected proceeds $528,006,600 % 07/02/2012 07/02/2012 $ $ TOTAL TREASURY REPURCHASE AGREEMENTS TOTAL INVESTMENTS(d)† — 100.0% Other Assets in Excess of Liabilities — 0.0% NET ASSETS — 100.0% $ (a) Section 4(2) of the Securities Act of 1933 Commercial Paper. The Fund’s Portfolio Manager has deemed this security to be liquid based upon procedures approved by the Board of Trustees. These securities represent 10.48% of net assets as of June 30, 2012. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities, which represent 8.22% of net assets as of June 30, 2012, are considered liquid and may be resold in transactions exempt from registration, normally to qualified institutional buyers. (c) Floating Rate Note - Interest rate shown is rate in effect at June 30, 2012. (d) Unless otherwise indicated, the values of the Securities of the Portfolio are determined based on Level 2 inputs established by provisions surrounding Fair Value Measurements and Disclosures. (Note 2) † See Note 2 of the Notes to Financial Statements. * Moody's rating, Standard & Poor's rating, respectively. ** For Commercial Paper categories, rate shown is the discount rate at time of purchase. The accompanying notes are an integral part of these financial statements. 8 STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments (Continued) June 30, 2012 (Unaudited) The Portfolio adopted provisions surrounding fair value measurements and disclosures that define fair value, establish a framework for measuring fair value in generally accepted accounting principles and expand disclosures about fair value measurements. This applies to fair value measurements that are already required or permitted by other accounting standards and is intended to increase consistency of those measurements and applies broadly to securities and other types of assets and liabilities. In accordance with these provisions, fair value is defined as the price that a Portfolio would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. Various inputs are used in determining the value of the Portfolio’s investments. The three tier hierarchy of inputs is summarized below: • Level1— quoted prices in active markets for identical securities • Level2— other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level3— significant unobservable inputs (including a Portfolio’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of June 30, 2012, in valuing the Portfolio’s assets carried at fair value: Valuation Inputs Investments in Securities Level 1 – Quoted Prices - Level 2 – Other Significant Observable Inputs Level 3 – Significant Unobservable Inputs - Total The type of inputs used to value each security under the provisions surrounding fair value measurement and disclosures is identified in the Schedule of Investments, which also includes a breakdown of the Portfolio’s investments by category. As of the period ended June 30, 2012, there were no transfers between levels. The accompanying notes are an integral part of these financial statements. 9 STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Statement of Assets and Liabilities June 30, 2012 (Unaudited) Assets: Investments in securities, at amortized cost $ Repurchase agreements, at amortized cost Total Investments Cash Interest receivable Prepaid expenses and other assets Total Assets Liabilities: Dividend payable Advisory fee payable Administration fee payable Professional fees payable Custodian fee payable Transfer agent fee payable Trustee fees payable Other accrued expenses and liabilities Total Liabilities Net Assets $ Net assets consist of: Capital stock, $0.001 par value; 22,108,159,440 shares issued and outstanding $ Capital paid in excess of par Accumulated net realized gain on investments Net Assets $ Net asset value, offering, and redemption price per share $ The accompanying notes are an integral part of these financial statements. 10 STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Statement of Operations For the Six Months Ended June 30, 2012 (Unaudtied) Investment Income: Interest $ Expenses: Advisory fee Administration fee Custodian fee Transfer agent fee Insurance expense Professional fees Trustee fee Miscellaneous expenses Total expenses Net investment income Net Realized Gain on Investments: Net realized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 11 STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Statement of Changes in Net Assets Six Months Ended June 30, 2012 (Unaudited) Year Ended December 31, 2011 From Operations: Net investment income $ $ Net realized gain on investments Net increase in net assets resulting from operations Distributions From: Net investment income ) ) Net realized gain on investments ) ) Total distributions ) ) From Fund Share Transactions (at constant $1.00 per share): Proceeds from shares sold Cost of redemptions ) ) Net increase (decrease) in net assets from Fund share transactions ) Net increase (decrease) in net assets ) Net Assets: Beginning of period End of period $ $ Undistributed net investment income $
